Case 1:20-cv-00084-LMB-IDD Document 19 Filed 08/04/20 Page 1 of 4 PageID# 356




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 CENTRAL SOURCE LLC,
 P.O. Box 105283
 Atlanta, Georgia 30348,

                Plaintiff,
                                                             l:20-cv-84(LMB/IDD)


 annaulcreditreports.com and 23 additional
     Internet domain names.

                Defendant Domain Names.


                                             ORDER


       On July 16, 2020,the assigned magistrate judge issued a Report and Recommendation

("Report")recommending that a partial defaultjudgment be entered in favor of plaintiff Central

Source LLC ("Central Source" or "plaintiff) against defendants annaulcreditreports.com,

annualcreditreportftc.com, annualcreditreporti.com, annual-credit-reports.com, annualffee-

creditreport.com, annual-free-credit-report.com, credit-annual-report.com, free-annual-credit-

reports.com, freeannualcreditreports.org, my-ffee-annual-credit-report.com, wwwannual-

creditreport.com, www-freeannualcreditreports.com, annualcredit-reports.com,

annualcreditreporta.com, annualcreditreporto.com, annualcredittlreport.com,

annualpcreditreport.com, anual-creditreport.com, getannualcreditreport.com,

hannualcreditreport.com, yannualcreditreport.com, free~annualcreditreport.com,

annuacreditreports.com, and annualcreditrepors.com (collectively,"Defendant Domain Names").

Plaintiff operates a website available at www.AnnualCreditReport.com ("AnnualCreditReporf),

which provides consumers with a secure means of obtaining a free credit report once a year.

Report at 4. Plaintiff alleges that the registrants of the Defendant Domain Names have engaged
Case 1:20-cv-00084-LMB-IDD Document 19 Filed 08/04/20 Page 2 of 4 PageID# 357
Case 1:20-cv-00084-LMB-IDD Document 19 Filed 08/04/20 Page 3 of 4 PageID# 358
Case 1:20-cv-00084-LMB-IDD Document 19 Filed 08/04/20 Page 4 of 4 PageID# 359
